DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because the reference to parent application 16/284,481, as in paragraph 1, should be updated to its current status, i.e. USP 10,989,026.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the jet pump as within the shroud (as in claims 2 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 lacks antecedent basis for “the downhole shroud” as in line 13, as only “a shroud” has been previously recited.  The remaining claims are indefinite as being dependent form an indefinite claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2008/0245525) in view of Brown et al. (US 2010/0108307).  Rivas et al. disclose a well tool system comprising: an electrical submersible pump (ESP) system comprising: an ESP (38, fig 7) configured to be positioned in a wellbore formed through a surface of Earth into a hydrocarbon reservoir, the ESP configured to receive hydrocarbons that enter the wellbore from the hydrocarbon reservoir and to flow the hydrocarbons through production tubing (32) to the surface from an uphole end of the ESP; and an ESP motor (40) operatively coupled to the ESP to drive the ESP to flow the hydrocarbons through the production tubing to the surface; a shroud (86) configured to encapsulate and fluidically seal the ESP system in the wellbore, wherein an uphole end of the shroud is configured to couple to the production tubing (fig 7), wherein gaseous components of the hydrocarbons separate from liquid components of the hydrocarbons in the shroud (fig 7 as shown), and wherein the shroud comprises a sealing assembly (94) to form a fluidic seal at the uphole end of the downhole shroud; a receiving location (at 52) configured to be positioned uphole of the ESP along the production tubing to draw the gaseous components into the production tubing towards the surface; wherein the receiving location is configured to be positioned within the .
Brown et al. disclose a well tool system and method comprising: an ESP (11) and a jet pump (51, paragraph 25) uphole of the ESP (as in fig 2), the configured to be positioned uphole of the ESP along the production tubing (paragraph 25) to draw the gaseous components into the production tubing towards the surface (paragraph 27); wherein the jet pump is configured to be positioned axially in- line with the production tubing (paragraph 25), wherein the jet pump comprises a venturi configured to 14Attorney Docket No. 38136-0513002/ SA71741 generate a pressure differential in response to the hydrocarbons comprising the liquid components flowing through the venturi (73, paragraphs 29), the pressure differential sufficient to draw the gaseous components into the production tubing towards the surface (paragraph 27); wherein liquid components flow through a jet pump disposed along the production tubing uphole of the ESP (as in fig 1); and drawing, by the jet pump, the gaseous components into the production tubing towards the surface (paragraphs 7-9, 27 at least); and controlling the flow of the gaseous components through the vent line tubing in response to pressure in the shroud or in response to volume percentage of gas in the hydrocarbons at an inlet of the ESP, or a combination thereof (paragraph 21).  It would have been obvious to one of ordinary skill before the time of filing to provide a jet pump, as taught by Brown et al. at the receiving location of Rivas et al. in order to provide provide gas lift to the production fluids (paragraph 7-9, Brown et al.).  It would have also been obvious to one of ordinary skill in the art before the time of filing to reconfigure the valve (100) of Rivas et al. to respond to a volume .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,989,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by or would have been obvious over the reference claims.  See, e.g. In In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because, for example, claim 1 is generic to all that is recited in claim 1 of U.S. Patent No. 10,989,026. In other words, claim 1 of U.S. Patent No. 10,989,026 fully encompasses the subject matter of instant claim 1 and therefore anticipates instant claim 1.  Since instant claim 1 is anticipated by claim 1 of ‘026, they are not patentably distinct.  Thus the invention of claim 1 of ‘026 is in effect a “species” of the “generic” invention of instant claim 1.  It has been held that .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
1/11/2022